815 A.2d 960 (2003)
175 N.J. 449
Isa DUPREE, Plaintiff-Appellant,
v.
The CITY OF CLIFTON, Defendant, and
The Netherlands Reformed Church, Defendant-Respondent.
Supreme Court of New Jersey.
Argued January 21, 2003.
Decided February 24, 2003.
Mitchell J. Makowicz, Jr., Chatham, argued the cause for appellant (Blume, Goldfaden, Berkowitz, Donnelly, Fried & Forte, attorneys).
Barry A. Knopf, Saddle Brook, argued the cause for respondent (Cohn Lifland Pearlman Herrmann & Knopf, attorneys; Mr. Knopf and Albert L. Cohn, of counsel; Audra DePaolo, on the brief).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge Newman's opinion of the Appellate Division, reported at 351 N.J.Super. 237, 798 A.2d 105 (2002).
For affirmingChief Justice PORITZ and Justices COLEMAN, LONG, VERNIERO, LaVECCHIA, ZAZZALI and ALBIN7.
OpposedNone.